Holmes, J.,
concurring. I am able to concur in this majority opinion based upon the philosophy of my dissent in Dorsey v. State Farm Mut. Auto. Ins. Co. (1984), 9 Ohio St. 3d 27, 31, wherein I stated that the reasons for the continuance of the parental immunity doctrine pronounced recently in Karam v. Allstate Ins. Co. (1982), 70 Ohio St. 2d 227 [24 O.O.3d 327], were equally controlling at the time of writing Dorsey, and they are equally supportive now.
William B. Brown, J., dissenting. I dissent in the present case for the reasons which I have already articulated in my concurrence in Dorsey v. State Farm Mut. Auto Ins. Co. (1984), 9 Ohio St. 3d 27, 30.
C. Brown, J., concurs in the foregoing dissenting opinion.